Citation Nr: 9923396	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-12 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1943 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 1998 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the appellant is currently service 
connected for residuals of 3rd degree burns to the hands, 
abdomen, left arm, and leg (currently rated as 20 percent 
disabling); disfiguring facial scars (currently rated as 10 
percent disabling); and residuals of a fractured right wrist 
(currently evaluated as noncompensable).  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
low back disorder, including post-operative residuals when it 
issued a decision in July 1997.

2.  The evidence submitted since the July 1997 Board decision 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and is 
significant, it must be considered in order to fairly decide 
the merits of the claim.

3.  The claim of service connection for a low back disorder 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

4.  All available relevant evidence necessary for an 
equitable disposition of the appellant's service connection 
claim has been obtained by the RO.  

5.  The probative medical evidence of record shows that the 
appellant's current low back disorder cannot satisfactorily 
be dissociated from his active service.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1997 decision wherein 
the Board denied service connection for a low back disorder 
including post-operative residuals is new and material, and 
the appellant's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  38 C.F.R. §§ 
3.156(a), 20.1103 (1998).

2.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  A low back disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service records show that the appellant served as an aerial 
gunner with the Flying Fortress and Liberator in the European 
Theater in which he operated a turret mounted machine gun.  

In January 1945 the appellant was hospitalized following the 
crash of the B-17 he was flying in during a non-operational 
mission.  The appellant was primarily treated for second and 
third degree burns to the face, hands, ears, and eyelids.  
The appellant was also treated for a fractured left wrist.  
Treatment notes from May 1945 show complaints of side and 
back pain.  Treatment notes show that the appellant was 
treated with Codeine and back massages.  Treatment notes from 
July 1945 show that the appellant was specifically advised to 
rest his low back.  

Post-service medical records show complaints of left leg pain 
in September 1991.  The appellant was diagnosed with left hip 
and left leg pain secondary to degenerative arthritis.  The 
appellant continued to report back and leg pain.  

X-rays of the lumbar spine taken in May 1995 revealed 
multiple level mild to moderately advanced degenerative disc 
disease and facet osteoarthritis.  A magnetic resonance 
imaging scan (MRI) of the lumbar spine was interpreted as 
showing large marginal osteophytes at L2-3 with severe 
degenerative disc disease at L2-3; severe degeneration at L3-
4 with herniation eccentric to the left side (with similar 
findings at L4-5); and degenerative spondylolisthesis at L4-
5.  

Following these test results, the appellant underwent surgery 
on his lumbar spine in July 1995.  During the surgery, 
inspection of the L3-4 disc revealed multiple fragments of 
disk that were interpreted as being chronic in nature.  
Following surgery, the appellant was diagnosed with severe 
degenerative lumbar disk disease, L2-3, L3-4, L4-5; left 
lumbar disc herniation, L3-4 and L4-5 with large marginal 
osteophyte and nerve root impingement; segmental lumbar 
spinal instability, L3-4 and L4-5; severe lateral recess, 
lateral subarticular neural foraminal stenosis, L2-3, L3-4, 
L4-5, and L5-S1; and low back and bilateral lower extremity 
pain and progressive left quadriceps and dorsiflexor 
weakness.  

In January 1996, one of the appellant's treating physicians, 
Dr. M.O.M., concluded that the appellant's current back 
problems were highly compatible with a back injury (as 
described to him by the appellant) sustained during an in-
service plane crash.  

In June 1997, the appellant underwent a personal hearing 
during which he alleged that his current back problems 
resulted from an in-service plane crash.  Transcript (June 
17, 1996).  

In July , the Board issued a decision denying the appellant's 
claim of service connection for a low back disorder.  

Since that decision, the appellant has submitted additional 
evidence in support of his claim.  

The appellant submitted photographs of showing an airplane 
crash alleged to have been the crash he was involved in.  

He also submitted statements from Dr. M.O.M. and Dr. C.J.K., 
as well as his own statement.  

In a letter dated from August 1997, Dr. M.O.M. essentially 
concluded that at least some of the appellant's back 
condition was compatible with an old injury.  He did not 
specifically link his current low back condition to service.  

In a letter dated from August 1997, Dr. C.J.K. concluded that 
it was reasonable to presume that the appellant's current 
back condition relates to his previous, significant injury 
sustained in World War II.  He further concluded that his 
back injury in 1945 could very well have resulted in the 
appellant's subsequent problems with his back over the last 
seven years.  

The appellant presented testimony a personal hearing in 
August 1998.  The appellant essentially testified that his 
current back disability resulted from the in-service plane 
crash.  Transcript, (August 18, 1998).  When asked about 
post-service treatment for his back, the appellant's spouse 
testified that the appellant had been complaining to her 
about his back but did not seek treatment.  Tr., p.6.  They 
both testified that neither of them thought it necessary to 
seek medical attention unless the problem was a very 
significant one.  See Tr., pp. 6-7.  


Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, an d if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1998).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995);  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

If not shown in service, service connection may be granted 
for arthritis is shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
low back disorder.

Analysis

The veteran seeks to reopen a claim of entitlement to service 
connection for a low back disorder.  When a claim is finally 
denied by the Board the claim may not thereafter be reopened 
and allowed, unless new and material evidence has been 
presented.  38 U.S.C.A. § 7104(b);  38 C.F.R. § 20.1100.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the July 
1997 decision.  This evidence consists of photographs of a 
crash site of an airplane, and statements from the appellant, 
Dr. M.O.M., and Dr. C.J.K.  

There are no previous letters submitted by Dr. C.J.K. 
regarding his assessment of the appellant's current low back 
condition.  Since there is no other such evidence in the 
record, Dr. C.J.K.'s statement is neither duplicative nor 
cumulative, and therefore constitutes new evidence.  

Dr. C.J.K.'s conclusions linking the appellant's current low 
back condition to service bears directly and substantially 
upon the specific issue being considered in this case; 
service connection for a low back disorder.  Such evidence is 
significant and must be considered in order to fairly decide 
the merits of the claim.  

The Board therefore finds that new and material evidence has 
been received since the July 1997 Board decision, and the 
appellant's claim is therefore reopened.  

As the Board noted above, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for a 
low back disorder, the first element has been met.  
Accordingly, the Board's analysis must proceed to a 
determination of whether the appellant's reopened claim is 
well grounded; and if so, to an evaluation of the claim on 
the merits.


II.  Whether the claim of entitlement to 
service connection for a low back 
condition is well grounded.

Analysis

The Board initially notes that the appellant has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. § 
5107(a).  The record shows medical evidence of a current low 
back disability.  The appellant has presented lay evidence 
(presumed credible for well-groundedness) of an in-service 
injury, and Dr. C.J.K. specifically concluded that there is a 
link between service and the current low back disability.  
See Cohen, supra, at 137.  

Having determined that the appellant's claim of entitlement 
to service connection for a low back disorder is well 
grounded, the Board must now proceed to a determination of 
the appellant's on the merits.  Elkins, Winters.


III.  Entitlement to service connection 
for a low back disorder.

Analysis

Once the appellant has established a well-grounded claim, VA 
has a duty to assist the appellant in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other relevant 
records available which might pertain to the issue on appeal.  
The Board therefore finds that all indicated development has 
been completed, and VA has satisfied its duty to assist the 
appellant.  38 U.S.C.A. § 5107(a).  

Following a review of the pertinent evidence of record, the 
Board finds that the evidence is evenly balanced as to 
require application of the benefit of the doubt in favor of 
the appellant's claim.  Gilbert, 1 Vet. App. at 56.

There is no diagnosis or other documentation of a back 
disorder on the appellant's enlistment examination.  Nor is 
there a specific diagnosis of a back disorder in the service 
medical records.  However, during the hospitalization 
stemming from his plane crash, service treatment notes show 
specific complaints of back pain and that he was specifically 
treated for this with codeine and a back massage.  Treatment 
notes from July 1945 show it was specifically recommended 
that the appellant rest his low back.  Other treatment notes 
show that the appellant was receiving back massages.  

While there is no record of post-service treatment for a low 
back problem until 1991, one of the appellant's treating 
physicians, Dr. C.J.K., concluded that it was reasonable to 
presume that the appellant's current back injuries are 
related to his plane crash in 1945.  His other treating 
physician, Dr. M.O.M., has concluded that elements of the 
appellant's current back injury are related to an old injury.  
Dr. M.O.M. noted during his surgical exploration of the 
appellant's spine that there were L3-4 disc fragments 
embedded in the dura and adjacent nerve roots that appeared 
to be chronic in nature.  

Based upon a full review of the record, the Board finds that 
there is an approximate balance of the positive and negative 
evidence, and that the appellant is entitled to the benefit 
of the doubt.  Alemany v. Brown, 9 Vet. App. 518, 520 (1996) 
(citing Gilbert, supra, at 53).  Accordingly, the Board 
concludes that a low back disorder was incurred during active 
service.  


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
low back disorder, the appeal is granted in this regard.

The veteran's claim of entitlement to service connection for 
a low back disorder is well grounded.

Entitlement to service connection for a low back disorder is 
granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

